DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  The end of claim 1 should read as either “an exterior of the cover ring” or “a cover ring exterior” in order to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang  (U.S. Publication No. 2021/0011250).  Tang  teaches a camera-lens waterproofing device, comprising: a shell 31, a mounting hole being formed in a surface of the shell (unlabeled hole to the left of 4, fig. 4);  a camera lens, comprising a body 41 and a lens (see annotated figure 3), one end of the body being disposed in the mounting hole (labeled body, annotated fig. 3), and the other end of the body extending out of the mounting hole, and the lens being located at the other end of the body (labeled lens, annotated fig. 3); a cover ring 1, connected to the body in a sleeving manner (fig. 3) and fixed on the mounting hole, the cover ring comprising an inner ring surface (see annotated fig. 3) and an outer ring .

    PNG
    media_image1.png
    959
    833
    media_image1.png
    Greyscale


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai (U.S. Publication No. 2009/0245767). Sakai teaches a shell 10, a mounting hole being formed in a surface of the shell;  a camera lens 14, comprising a body and a lens, one end of the body being disposed in the mounting hole, and the other end of the body extending out of the mounting hole, and the lens being located at the other end of the body; a cover ring 15, connected to the body in a sleeving manner and fixed on the mounting hole, the cover ring comprising an inner ring surface and an outer ring surface, the inner ring surface abutting against the body, and the outer ring surface abutting against a wall surface of the mounting hole; and an outer cover, arranged at a periphery of the lens in a sleeving manner, disposed on the surface of the shell, and covering an exterior of cover ring.  The applicant is directed to review annotated fig. 1 below.  Regarding claim 11, Sakai teaches a plurality of sealing pieces (141, 15, 16), attached between the camera lens and the cover ring.  

    PNG
    media_image2.png
    927
    778
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Siminoff (U.S. Publication No. 2016/0191864) teaches a waterproof camera incorporated in a doorbell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852